Exhibit 10.2

SUNESIS PHARMACEUTICALS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Non-employee members of the board of directors (the “Board”) of Sunesis
Pharmaceuticals, Inc. (the “Company”) shall be eligible to receive cash and
equity compensation as set forth in this Non-Employee Director Compensation
Policy (this “Policy”). The cash and equity compensation described in this
Policy shall be paid or be made, as applicable, automatically and without
further action of the Board, to each member of the Board who is not an employee
of the Company or any parent or subsidiary of the Company (each, a “Non-Employee
Director”) who may be eligible to receive such cash or equity compensation,
unless such Non-Employee Director declines the receipt of such cash or equity
compensation by written notice to the Company. This Policy shall remain in
effect until it is revised or rescinded by further action of the Board. The
terms and conditions of this Policy shall supersede any prior cash or equity
compensation arrangements between the Company and its Non-Employee Directors.

1. Cash Compensation.

(a) Annual Retainers. Each Non-Employee Director shall be eligible to receive an
annual retainer of $40,000 for service on the Board. In addition, a Non-Employee
Director shall receive the following additional annual retainers, as applicable:

(i) Chairperson of the Board. A Non-Employee Director serving as Chairperson of
the Board shall receive an additional annual retainer of $20,000 for such
service.

(ii) Chairperson of the Audit Committee. A Non-Employee Director serving as
Chairperson of the Audit Committee shall receive an additional annual retainer
of $20,000 for such service.

(iii) Member of the Audit Committee. A Non-Employee Director serving as a member
of the Audit Committee (other than the Chairperson) shall receive an additional
annual retainer of $10,000 for such service.

(iv) Chairperson of the Compensation Committee. A Non-Employee Director serving
as Chairperson of the Compensation Committee shall receive an additional annual
retainer of $15,000 for such service.

(v) Member of the Compensation Committee. A Non-Employee Director serving as a
member of the Compensation Committee (other than the Chairperson) shall receive
an additional annual retainer of $7,500 for such service.

(vi) Chairperson of the Nominating and Corporate Governance Committee. A
Non-Employee Director serving as Chairperson of the Nominating and Corporate
Governance Committee shall receive an additional annual retainer of $7,500 for
such service.

(vii) Member of the Nominating and Corporate Governance Committee. A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $5,000 for such service.

(b) Payment of Retainers. The annual retainers described in Section 1(a) shall
be earned on a quarterly basis based on a calendar quarter and shall be paid by
the Company on or about the 15th day of the third month of the quarter in which
such retainer is earned.  The Non-Employee Director shall be deemed to have
earned the retainer for a quarter if the Non-Employee Director serves for any
portion of such quarter.

2. Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the 2011 Equity Incentive Plan
(the “2011 Plan”) and shall be granted subject to the execution and delivery of
award agreements, including attached exhibits, in substantially the same forms
previously approved by the Board, setting forth the vesting schedule applicable
to such awards and such other terms as may be required by the Equity Plan.

--------------------------------------------------------------------------------

(a) Initial Grants. A person who is initially elected or appointed to the Board,
and who is a Non-Employee Director at the time of such initial election or
appointment, shall be eligible to receive on the last day of the month in which
such initial election or appointment occurs a stock option to purchase 37,500
shares of the Company’s common stock. The awards described in this Section 2(a)
shall be referred to as “Initial Grants.” No Non-Employee Director shall be
granted more than one Initial Grant.

 

(b) Annual Grants. A person who is a Non-Employee Director immediately following
each annual meeting of the Company’s stockholders who will continue to serve as
a Non-Employee Director immediately following such annual meeting shall be
automatically granted on the last day of the month in which such annual meeting
occurs an option to purchase 25,000 shares of the Company’s common stock. The
awards described in this Section 2(b) shall be referred to as “Annual Grants.”
For the avoidance of doubt, a Non-Employee Director elected for the first time
to the Board at an annual meeting of the Company’s stockholders shall only
receive an Initial Grant in connection with such election, and shall not receive
any Annual Grant on the date of such meeting as well.  Additionally, (i) a
Non-Employee Director elected or appointed to the Board for the first time
within 3 months prior to the date of the annual meeting of the Company’s
stockholders, shall not receive an Annual Grant in connection with such annual
meeting of the Company’s stockholders and (ii) a Non-Employee Director elected
or appointed to the Board for the first time more than 3 months prior to the
date of the annual meeting of the Company’s stockholders but after the date of
the prior year’s annual meeting of the Company’s stockholder, shall receive
pro-rata Annual Grant based on the number of calendar quarters in which the
Non-Employee Director has served prior to the date of the annual meeting of the
Company’s stockholders.    

(c) Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Grant pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from employment with
the Company and any parent or subsidiary of the Company, Annual Grants as
described in Section 2(b) above.

(d) Terms of Awards Granted to Non-Employee Directors.

(i) Purchase Price. The per share exercise price of each option granted to a
Non-Employee Director shall equal 100% of the Fair Market Value (as defined in
the 2011 Plan) of a share of common stock on the date the option is granted.

(ii) Vesting. Each Initial Grant shall vest and become exercisable in 24 equal
monthly installments over the two year period following the date of grant,
subject to the Non-Employee Director continuing in service on the Board through
each such vesting date. Each Annual Grant shall vest and/or become exercisable
in 12 equal monthly installments over the one year period following the date of
grant, subject to the Non-Employee Director continuing in service on the Board
through each such vesting date.

(iii) Term. The term of each stock option granted to a Non-Employee Director
shall be ten years from the date the option is granted.

3. Expenses. Non-Employee Directors shall be reimbursed for all reasonable
out-of-pocket expenses incurred in attending Board and committee meetings.

 

 

 